NO. 07-12-0296-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL C
                                       
                                 JULY 13, 2012
                                       
                        ______________________________
                                       
                                       
                        ROBERT EUGENE ELSEY, APPELLANT
                                       
                                      V.
                                       
                         THE STATE OF TEXAS, APPELLEE
                                       
                                       
                       _________________________________
                                       
             FROM THE 368[TH] DISTRICT COURT OF WILLIAMSON COUNTY;
                                       
                 NO. 11-152-K368; HONORABLE BURT CARNES, JUDGE
                                       
                        _______________________________
                                       
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
Following a plea of not guilty, Appellant Robert Eugene Elsey, was convicted of driving while intoxicated, enhanced, and sentenced to confinement for life.  The appellate record has been filed.  We dismiss this purported appeal for want of jurisdiction.
	A timely and proper notice of appeal invokes this Courts jurisdiction.  State v. Riewe, 13 S.W.3d 408, 410 (Tex.Crim.App. 2000).  When a motion for new trial is filed, a notice of appeal must be filed within ninety days after the day sentence is imposed.  Tex. R. App. P. 26.2(a)(2).  The deadline may be extended if, within fifteen days, the party files the notice with the trial court clerk and also files a motion for extension of time in compliance with Rule 10.5(b) of the Texas Rules of Appellate Procedure in this Court.  See Tex. R. App. P. 26.3.  This Court has no authority to invoke Rule 2 to enlarge the time in which to file a notice of appeal.  Tex. R. App. P. 2; Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998).
The clerk's record reflects that Appellant was sentenced on February 2, 2012.  A timely Motion for New Trial was filed making the deadline in which to file a notice of appeal May 2, 2012.  Applying the fifteen day extension provided by Rule 26.3, the deadline could have been extended to May 17, 2012.  However, the notice of appeal was not filed until June 5, 2012, after all possible deadlines had expired.  Appellant's untimely filing of his notice of appeal prevents this Court from acquiring jurisdiction to entertain his appeal.
Consequently, this purported appeal is dismissed for want of jurisdiction.
							Patrick A. Pirtle
							      Justice
Do not publish.